

 
EXECUTION VERSION

SECOND AMENDMENT TO MANAGEMENT AGREEMENT
 


 
THIS SECOND AMENDMENT (this “Amendment”) to the Management Agreement dated as of
October 22, 2012 (the “Management Agreement”), by and among Morgan Stanley
Spectrum Currency L.P., a Delaware limited partnership (the “Partnership”),
Ceres Managed Futures LLC, a Delaware limited liability company (“CMF”) and The
Cambridge Strategy (Asset Management) Limited, a limited liability company
incorporated in England and Wales (“Cambridge” or the “Advisor”), as previously
amended on October 23, 2012, is made and entered into by the undersigned parties
on October 1, 2013 (the “Effective Date”).
 
WHEREAS, all provisions contained in the Management Agreement remain in full
force and effect and are modified only to the extent necessary to provide for
the amendments set forth below;
 
WHEREAS, terms used and not otherwise defined herein have the meaning ascribed
to such term in the Management Agreement;
 
WHEREAS, the undersigned parties desire to amend certain provisions of the
Management Agreement; and
 
WHEREAS, pursuant to Section 11 of the Management Agreement, the undersigned
parties may amend the Management Agreement by written consent;
 
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the undersigned parties hereto agree as follows:
 
1.  
The fourth sentence of Section 1(a) of the Management Agreement is hereby
deleted and replaced with the following:

 
“CMF has determined that the Partnership’s assets allocated to the Advisor shall
be allocated 50% to the Advisor’s Asian Markets Alpha Programme, and 50% to the
Advisor’s Emerging Markets Alpha Programme, or as may be otherwise mutually
agreed by the parties in writing in the future.”
 
2.  
Appendix A to the Management Agreement is hereby deleted and replaced with the
following:

 
“Appendix A
 
Asian Markets Alpha Programme
 
The Asian Markets Alpha Programme aims to profit from short and medium term
moves in the Asian market currency pairs. To achieve this, the strategy employs
a systematic approach, designed to perform across diverse market environments.
The process combines three decision making tools: a Systematic Technical
Strategy, a Systematic Fundamental Strategy and a Market Information Strategy.
 
1
 
 
 

--------------------------------------------------------------------------------

 
During periods of higher volatility, the Systematic Technical Strategy uses a
series of proprietary trading algorithms operating over multiple timeframes. The
algorithms combine trend continuation and trend reversal signals. During periods
of lower volatility, the Systematic Fundamental Strategy reflects a
predetermined set of positions designed to reflect “market” views on the
relative attractiveness of currencies versus the U.S. dollar thereby realizing
the inherent benefits of the carry trade. The Market Information Strategy
leverages the experience and global network of our portfolio managers to
understand and exploit the behavior of other market participants and to
participate in hedging and investment flows.
 
The Advisor believes that long run success is achieved through successful
mitigation of downside returns (with risk controlled at the portfolio, strategy
and individual trade levels). While a daily value-at-risk (“VAR”) limit is
enforced at both the aggregate portfolio and sub-strategy level, a further layer
of risk mitigation is incorporated within each strategy. For the Systematic
Technical and Market Information Strategies “left side” tail risk is monitored
using a proprietary methodology grounded in Extreme Value Theory. Within the
Systematic Fundamental Strategy, the aggregate net U.S. dollar exposure is
maintained at zero.
 


 
Emerging Markets Alpha Programme
 
The Emerging Markets Alpha Programme aims to profit from short and medium term
moves in the developing markets’ currency pairs. To achieve this, the strategy
employs a largely systematic approach, designed to perform across diverse market
environments. The process combines three decision making tools: a Systematic
Technical Strategy, a Systematic Fundamental Strategy and a Market Information
Strategy.
 
During periods of higher volatility, the Systematic Technical Strategy uses a
series of proprietary trading algorithms operating over multiple timeframes. The
algorithms combine trend continuation and trend reversal signals. During periods
of lower volatility, the Systematic Fundamental Strategy reflects a
predetermined set of positions designed to reflect “market” views on the
relative attractiveness of currencies versus the U.S. dollar thereby realizing
the inherent benefits of the carry trade. The Market Information Strategy
leverages the experience and global network of our portfolio managers to
understand and exploit the behavior of other market participants and to
participate in hedging and investment flows.
 
2
 
 
 

--------------------------------------------------------------------------------

 
The Advisor believes that long run success is achieved through successful
mitigation of downside returns (with risk controlled at the portfolio, strategy
and individual trade levels). While a daily value-at-risk (“VAR”) limit is
enforced at both the aggregate portfolio and sub-strategy level, a further layer
of risk mitigation is incorporated within each strategy. For the Systematic
Technical and Market Information Strategies “left side” tail risk is monitored
using a proprietary methodology grounded in Extreme Value Theory. Within the
Systematic Fundamental Strategy, the aggregate net U.S. dollar exposure is
maintained at zero.”
 
3.  
Effective Date. This Amendment shall take effect as of the Effective Date.

 
4.  
Counterparts and Facsimile Execution. This Amendment may be executed in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute the same agreement.  Facsimile counterpart signature
pages to this Amendment shall be acceptable and binding.

 


 
[Signatures to Follow]
3


 
 
 



 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Amendment to the Management Agreement to be duly executed and delivered as of
the Effective Date.
 


MORGAN STANLEY SPECTRUM CURRENCY L.P.
 
By: Ceres Managed Futures LLC, its general partner
 
 
By:    /s/ Alper Daglioglu_____________
Name:  Alper Daglioglu
Title:    President
CERES MANAGED FUTURES LLC
 
 
By:    /s/ Alper Daglioglu_____________
Name:  Alper Daglioglu
Title:    President
 
 

THE CAMBRIDGE STRATEGY (ASSET MANAGEMENT) LIMITED




By:    /s/ David Russell Thompson______
Name:  David Russell Thompson
Title:  Chief Investment Officer



Signature Page to Second Amendment to Management Agreement
 
 
 
 
